Case: 14-13471     Date Filed: 04/09/2015     Page: 1 of 2


                                                                  [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 14-13471
                               Non-Argument Calendar
                             ________________________

                       D.C. Docket No. 1:14-cr-00035-WS-N-1

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

versus

SHAWN EPHISIAN TAYLOR,

                                                Defendant-Appellant.
                             ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                             ________________________

                                     (April 9, 2015)


Before MARCUS, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

         Robert Ratliff, appointed counsel for Shawn Taylor, in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 14-13471     Date Filed: 04/09/2015   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Taylor’s conviction and

sentence are AFFIRMED.




                                         2